Citation Nr: 0034075	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  95-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by fatigue, to include as an undiagnosed illness.

2.  Entitlement to service connection for chronic disability 
manifested by swelling and numbness of the hands, feet and 
left arm, to include as an undiagnosed illness.

3.  Entitlement to service connection for disability of the 
cervical spine.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Marion E. Winter, attorney-at-
law



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to January 
1992, including in the Southwest Asia theater of operations 
during the Persian Gulf War.

This appeal initially arose from a January 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), which, in pertinent part, 
denied service connection for fatigue, to include as an 
undiagnosed illness; swelling and numbness of the hands, feet 
and left arm, to include as an undiagnosed illness; 
disability of the cervical spine; and hemorrhoids.  In 
pertinent part, a decision dated in October 1998 by the Board 
of Veterans' Appeals (Board) denied service connection for 
the disabilities at issue. 

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2000, 
the parties submitted a Joint Motion To Vacate The BVA 
Decision, To Remand The Case, And To Stay Further 
Proceedings.  In an order dated in May 2000, the Court 
granted the joint motion, and vacated the Board decision 
which had denied the benefits sought on appeal.  A copy of 
the joint motion and the Court's Order have been incorporated 
into the veteran's claims folder.


REMAND

In the joint motion, the parties stipulated that the 
veteran's claims for service connection for fatigue, to 
include as an undiagnosed illness; swelling and numbness of 
the hands, feet and left arm, to include as an undiagnosed 
illness; and a disability of the cervical spine were well 
grounded.  The parties also stipulated that the veteran's 
claim for service connection for hemorrhoids might be well 
grounded, and that VA was required to notify the veteran of 
the need to submit records from treating physicians that 
allegedly linked his hemorrhoids to his service.  

Regardless of the joint motion, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for the claimed disabilities.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2. Then, the RO should schedule the 
veteran for VA examinations by appropriate 
specialists to determine the nature and 
extent of the veteran's fatigue; swelling 
and numbness of the hands, feet and left 
arm; disability of the cervical spine; and 
hemorrhoids.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiners 
prior to the requested studies.  The 
examiners should specifically address 
whether it is at least as likely as not 
that any current diagnoses and/or clinical 
findings are related to the veteran's 
service in the Persian Gulf, or findings 
or complaints noted in the veteran's 
service medical records.  Any demonstrated 
chronic disability at issue, not 
attributable to a pathology diagnosis, 
should be so identified.  A complete 
rationale for all opinions expressed 
should be given.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claims for service 
connection for fatigue, to include as 
secondary to an undiagnosed illness; 
swelling and numbness of the hands, feet 
and left arm, to include as secondary to 
an undiagnosed illness; disability of the 
cervical spine; and hemorrhoids.

If the benefits sought are not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a SSOC, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


